DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after March 17th, 2022 has been entered. Claims
1, 6-8, 10, 11, 13, 14, and 17-20 are currently pending. Claims 1, 6, 7, 11, and 18 have been amended. Applicant’s amendment to the claims have remedied the 35 U.S.C. 112(a) rejection set forth in the Non-Final Office dated December 20th, 2021.
Response to Arguments
Applicant’s arguments, see remarks, filed march 17th, 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and based on the newly entered claim amendments, a new ground(s) of rejection is made in view of a new interpretation of Kim_031 (US 2016/0361031) herein after Kim_031 relating to the light shielding layer. Examiner notes that the amendment and arguments pertaining to Examiner’s interpterion of the light shielding layer of Kim_031 are persuasive, however the arguments pertaining to the combination of Kim_031 and Lamansky are not persuasive. 
Regarding applicant's arguments that Kim_031 teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, applicant asserts that Kim_031 modified by Lamansky would seriously affect the detection accuracy due to the light receiving sensor receiving light reflected from the body portion and from the light emitting elements. However, this is not the case in the proposed modification. Kim_031 fig. 4 shows the light emitting elements 220 which emit light I1 and I2. As depicted in fig. 4, I1 is emitted in the direction of the surface of the display device and I2 is emitted to the surface of the object therefore making these light emitting elements bidirectional emitters. The figure shows that the light emitting elements 220 are not producing light that is detected by the light receiving sensor (see arrows of light). Lamansky is being applied to show that use of a transparent electrically conductive material can be used in bidirectional light emitters because doing so enhances control of luminance angularity, provides a simpler manufacturing process and achieves a high aperture ratio with larger pixel sizes (Lamansky Para [0004]). Thus, in the combination of Kim_031 and Lamansky, the improvement of enhanced control of luminance angularity would prevent light from the emitters interfering with the light emitting sensors when it I2 is produced, which is contrary to applicant’s assertion. 
Claim Interpretation
The term “configured to” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim_031 et al. (US 2016/0361031 A1) herein after Kim_031 in view of Lamansky et al. (US 2015/0228931 A1) herein after Lamansky, Rothkopf (US 2016/0058375 A1), Lim et al. (US 2013/005310 A1) herein after Lim, Chang et al. (US 2010/0315377 A1) herein after Chang, Ahmed et al. (US 2016/0324432 A1) herein after Ahmed, and Kim (US 2010/0007268) herein after Kim_268 .
Regarding Claim 1, Kim_031 teaches a display device (element 1), comprising: a base substrate (fig. 4 element 112); a photosensitive detection circuit (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on”), a photosensitive layer (Para [0060] “alignment of light-receiving sensors 400”), and an organic light-emitting display element successively arranged on the base substrate (fig. 4 and organic light emitting diodes 210,220, and 230); an encapsulation layer arranged on the organic light-emitting display element (Para [0030] “A passivation layer 130 may be on the light emitting elements 210, 220, and 230 to cover the transparent substrate 110 and the light emitting elements 210, 220, and 230”); wherein the organic light-emitting display element is configured to emit a first light (I2) passing though the base substrate and a second light passing through the encapsulation layer to display an image (I1); the photosensitive layer comprises a plurality of photosensitive detection electrodes coupled to the photosensitive detection circuit, the plurality of photosensitive detection electrodes detect light reflected from a skin of a user and generates a photocurrent signal (Para [0031] “A plurality of light-receiving sensors 410, 420, and 430 are at the second side 112 of the transparent substrate 110. The light-receiving sensors 410, 420, and 430 may include, for example, a photoresistor and/or a light sensing element for receiving light and generating a sense signal from the received light like the photoresistor”); and the photosensitive detection circuit determines heart rate information according to the photocurrent signal generated by the plurality of photosensitive detection electrodes and outputs the heart rate information (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on”); and wherein the plurality of photosensitive detection electrodes are arranged in the display device such that it does not fully overlap with the light-emitting elements onto the base 3AFDOCS/23068030.1substrate (fig. 4: light receiving sensors 400 do not fully overlap with all the light emitting elements i.e. light emitting element 220); the display device further comprises a black matrix located on a side of the organic light-emitting display element away from the base substrate (fig. 7 shielding member 180 acts as a black matrix); wherein the black matrix is located above and separated by a distance with a portion of the plurality of light emitting elements (fig. 7: the shielding member 180 covers a portion of the light emitting elements 260); the first photosensitive detection electrode are covered by the black matrix (fig. 7: shielding member 180 covers a portion of light receiving sensors 400); further comprises a light-shielding layer located on and in direct contact with a side of the photosensitive layer away from the base substrate (fig. 4: protection layer 160 is being interpreted by Examiner as a light shielding layer because the layer provides a structurally protective shield to the light emitting elements. The figure depicts this layer located above the photosensitive layer), wherein the light-shielding layer is disposed between the photosensitive layer and the organic light-emitting element (fig. 4: layer 160 is located between the light emitting layer 220 and light detecting layer 400) and the light shielding layer is arranged in the display device such that it is located above and fully overlaps with plurality of photosensitive detection electrodes (fig. 4: protective layer 160 is located in the display device such that it fully overlaps the photosensitive layer with light receiving sensors 400 ).
 Kim_031 does not explicitly disclose wherein the organic light-emitting display element comprises: a first electrode layer comprising a plurality of first electrodes extending along a first direction; a second electrode layer located on a side of the first electrode layer close to the base substrate and comprising a plurality of second electrodes extending along a second direction intersecting with the first direction, wherein the first electrodes are anodes, the second electrode are cathodes, or, the first electrodes are cathodes, the second electrode are anodes; and an organic functional layer located between the first electrode layer and the second electrode layer and comprising light-emitting elements at positions where the first electrodes intersect with the second electrodes; wherein the first electrode layer and the second electrode layer are made of a transparent electrically-conductive material, wherein the photosensitive detection circuit comprises: at least one driver signal line extending along the first direction, at least one detection signal line extending along the second direction, and at least one switch transistor; and wherein the at least one switch transistor has a gate connected with the at least one driver signal line extending along the first direction, a source connected with the at least one photosensitive detection electrode, and a drain connected with the at least one detection signal line; the first photosensitive detection electrodes are fully covered by the black matrix; the second photosensitive detective electrodes are not covered by the black matrix; and the photosensitive detection circuit further comprises a mode switching circuit, wherein: in an active light mode, the mode switching circuit controls the first photosensitive detection electrodes to detect the first light reflected from the skin and generate the photocurrent signal, and in an ambient light mode, the mode switching circuit controls the second photosensitive detection electrodes to detect an ambient light reflected from the skin and generate the photocurrent signal; wherein the display device further comprises: a wiring layer located between the base substrate and the photosensitive layer, wherein the wiring layer comprises a driver circuit driving the organic light-emitting display element, and wherein the photosensitive detection circuit is arranged at a same layer as the wiring layer.
However, Lamansky discloses, in a similar organic light emitting display device, wherein the organic light-emitting display element comprises: a first electrode layer comprising a plurality of first electrodes extending along a first direction (Para [0032] “Top electrode 124”); a second electrode layer located on a side of the first electrode layer close  to the base substrate and comprising a plurality of second electrodes extending along (Para [0032] “a bottom electrode 128”) a second direction intersecting with the first direction (Fig.1A the anode and cathode electrodes of OLED inherently are arranged in opposite directions), wherein the first electrodes are anodes, the second electrode are cathodes, or, the first electrodes are cathodes, the second electrode are anodes (Para [0032] “Top electrode 124 and bottom electrode 128 can be a transparent cathode and a transparent anode, respectively, as known to one of ordinary skill in the art”); and an organic functional layer located between the first electrode layer and the second electrode layer and comprising a plurality light-emitting elements at positions where the first electrodes intersect with the second electrodes (Para [0032] “Light generated in the electroluminescent organic material 126 can escape the OLED device 120 from both the top and bottom electrode 124, 128” and fig. 1C see plurality of  emissive exitons 140 that generate light), wherein the first electrode layer and the second electrode layer are made of a transparent electrically-conductive material to make the organic light emitting display element be capable of emitting light bidirectionally(Para [0032] “Top electrode 124 and bottom electrode 128 can be a transparent cathode and a transparent anode, respectively, as known to one of ordinary skill in the art” and fig .1B depicts these light emitting electrodes as bidirectional illuminating elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim_031 to further include wherein the organic light-emitting display element comprises: a first electrode layer comprising a plurality of first electrodes extending along a first direction; a second electrode layer located on a side of the first electrode layer close  to the base substrate and comprising a plurality of second electrodes extending along a second direction intersecting with the first direction, wherein the first electrodes are anodes, the second electrode are cathodes, or, the first electrodes are cathodes, the second electrode are anodes; and an organic functional layer located between the first electrode layer and the second electrode layer and comprising light-emitting elements at positions where the first electrodes intersect with the second electrodes, wherein the first electrode layer and the second electrode layer are made of a transparent electrically-conductive material as disclosed by Lamansky as a way to enhance control of luminance angularity, provide a simpler manufacturing process and the ability to achieve a high aperture ratio with larger pixel sizes (Lamansky Para [0004]).
Furthermore, Rothkopf discloses, in a similar display device for a wearable appliance, 3AFDOCS/22228012.1wherein the photosensitive detection circuit comprises: at least one driver signal line extending along the first direction (Para [0286] “Control circuitry 2610 may be coupled to the data lines 2606 and gate lines 2608 so that control signals may be received from driver circuitry”), at least one detection signal line extending along the second direction (Para [0286] “Control circuitry 2610 may be coupled to the data lines 2606”), wherein the display device further comprises: a wiring layer located between the base substrate and the photosensitive layer, wherein the wiring layer comprises a driver circuit driving the organic light-emitting display element, and wherein the photosensitive detection circuit is arranged at a same layer as the wiring layer (Para [0286]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim_031 in view of Lamansky to further include 3AFDOCS/22228012.1wherein the photosensitive detection circuit comprises: at least one driver signal line extending along the first direction, at least one detection signal line extending along the second direction, wherein the display device further comprises: a wiring layer located between the base substrate and the photosensitive layer, wherein the wiring layer comprises a driver circuit driving the organic light-emitting display element, and wherein the photosensitive detection circuit is arranged at a same layer as the wiring layer as disclosed by Rothkopf as a way to connect and provide the necessary circuitry for the display device to be operable.
Moreover, Lim discloses, in a display device for a system that measures bioelectric signals, at least one switch transistor; and wherein the at least one switch transistor has a gate connected with the at least one driver signal line extending along the first direction, a source connected with the at least one photosensitive detection electrode, and a drain connected with the at least one detection signal line (Para [0119] “Referring to FIG. 6, the switch 203 may include a field effect transistor (FET) 203a. A control signal that is input from the proximity sensor 141a or the controller 180 is input to a gate terminal of the FET 203a and controls switching of the FET 203a. Further, a drain terminal is connected to the first electrode 201 and receives a detection signal output from the first electrode 201”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim_031 in view of Lamansky and Rothkopf to further include at least one switch transistor; and wherein the at least one switch transistor has a gate connected with the at least one driver signal line extending along the first direction, a source connected with the at least one photosensitive detection electrode, and a drain connected with the at least one detection signal line as disclosed by Lim as a way for the display device to have electrical connections that allow the display device to switch from electrode to electrode depending on the needs of the display device in a given situation.
Moreover, Chang discloses in a similar display device, the photosensitive detection electrodes comprises second photosensitive detection electrode (fig. 3: photo sensor TFT 100B) the second photosensitive detective electrodes are not covered by the black matrix layer (Para [0039] “However, the photo sensor TFT 100B is not covered by the black matrix layer 34, i.e. the semiconductor layer 114 of the photo sensor TFT 100B is not covered by the black matrix layer 34”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim_031 in view of Lamansky, Rothkopf, and Lim to further include the photosensitive detection electrodes comprises second photosensitive detection electrode the second photosensitive detective electrodes are not covered by the black matrix layer as disclosed by Chang as a way to reduce or prevent light from passing through the device thereby only allowing certain light to pass through and be transmitted on the display device).
Moreover, Ahmed discloses, in a device designed for photoplethysmography, the photosensitive detection circuit further comprises a mode switching circuit, wherein: in an active light mode, the mode switching circuit controls the photosensitive detection electrodes to detect the first light reflected from the skin and generate the photocurrent signal, and in an ambient light mode, the mode switching circuit controls the photosensitive detection electrodes to detect an ambient light reflected from the skin and generate the photocurrent signal (Para [0002], Para [0003], and Para [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, and Chang to further include the photosensitive detection circuit further comprises a mode switching circuit, wherein: in an active light mode, the mode switching circuit controls the photosensitive detection electrodes to detect the first light reflected from the skin and generate the photocurrent signal, and in an ambient light mode, the mode switching circuit controls the photosensitive detection electrodes to detect an ambient light reflected from the skin and generate the photocurrent signal as disclosed by Ahmed with the first photosensitive detection electrode of Kim_031 and the second photosensitive detection electrode of Chang as a way to decrease the power requirements for heart rate detection (Ahmed Para [0001]).
Moreover, Kim_268 discloses in a similar display device, photosensitive detectors fully covered by a black matrix (Para [0014] “a photo sensor on the second substrate and for detecting incident light generated by an external source; and a plurality of shield layers covering the photo sensor and for blocking light emitted from the OLEDs from being detected by the photo sensor” and Para [0015] “he shield layers may be formed in a plane that faces the OLEDs, and each of the shield layers may be a black matrix” and fig. 1: photosensor 43 is completely covered by shield layer (black matrix) 45).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, and Chang to have the black matrix fully cover the photosensor as disclosed in Kim_268 because doing so would prevent unwanted light from being detected in a direction thereby preventing interference of the signal generated at the photosensor. 
Regarding Claim 14, Kim_031 further teaches the display device wherein the photosensitive layer is configured to detect the first light and/or an ambient light reflected from the skin of the user, and generate the photocurrent signal (Para [0050] “The light-receiving sensors 410, 420, and 430 sense a reflective light R formed as a result of being reflected from the object O. The light-receiving sensors 410, 420, and 430 generate sense signals from the sensed reflective light R. For example, the light-receiving sensors sense the reflective light R, which corresponds to the bottom light I2 that has been emitted through the second side 112 and then returned by being reflected from an external surface, e.g., a body part”).  
Regarding Claim 17, Kim_031 further teaches the display device wherein the display device is a wearable display device (Para [0050] “The target O may be, for example, a part (e.g., a wrist) of the body of a wearer. The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn”).
Regarding Claim 19, Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, and Ahmed teaches a method of detecting heart rate information by the display device according to claim 1, the method comprises: emitting, by the organic light-emitting display element, a first light passing through the base substrate, emitting a second light passing through the encapsulation layer (Kim_031_031: Para [0006] “the light emitters are to emit light in a first direction and a second direction opposing the first direction”); detecting, by the photosensitive layer, light reflected from a skin of a user and generating a photocurrent signal (Kim_031_031: Para [0006] “the sensor is to sense reflected light emitted through a second side of the transparent substrate and received by the sensor after being reflected from a location outside the display device”); and determining, by the photosensitive detection circuit, the heart rate information according to the photocurrent signal generated by the photosensitive layer (Kim_031_031: Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on, for example, an infrared ray absorption difference between red blood cells in capillaries in systolic and diastolic phases of the cardiac cycle.”).  
Regarding Claim 20, Kim_031 further teaches the method wherein detecting, by the photosensitive layer, the light reflected from the skin of the user and generating the photocurrent signal comprises: detecting, by the photosensitive layer, the first light and/or ambient light reflected from the skin of the user, and generating the photocurrent signal (Para [0050] “The light-receiving sensors 410, 420, and 430 sense a reflective light R formed as a result of being reflected from the object O. The light-receiving sensors 410, 420, and 430 generate sense signals from the sensed reflective light R. For example, the light-receiving sensors sense the reflective light R, which corresponds to the bottom light I2 that has been emitted through the second side 112 and then returned by being reflected from an external surface, e.g., a body part”).   
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 as applied to claim 1 above, and further in view of Huang et al. (US 2017/0255809 A1) herein after Huang.
Regarding Claim 6, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 disclose the display device according to claim 1, but do not explicitly disclose wherein the plurality of photosensitive detection electrodes are distributed in an array, wherein: the photosensitive detection electrodes are arranged in the display device such that they do not overlap with any of the first electrodes, and the second electrodes.
However, Huang discloses, in a similar display device, wherein the plurality of photosensitive detection electrodes are distributed in an array, wherein: the photosensitive detection electrodes are arranged in the display device such that they do not overlap with any of the first electrodes, and the second electrodes (Para [0049] “FIG. 7 illustrates an example pixel array 700, wherein each pixel includes a photoemitting element and a photodetecting element occupying distinct areas of the pixel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 as described above, to further include wherein the plurality of photosensitive detection electrodes are distributed in an array, wherein: the photosensitive detection electrodes are arranged in the display device such that they do not overlap with any of the first electrodes, and the second electrodes as disclosed by Huang as a way to ensure that the photoemitting element and photodetecting element are not interfering with each other by overlapping.
Regarding Claim 7, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, Kim_268 disclose the display device of claim 1, but do not explicitly disclose wherein the plurality of photosensitive detection electrodes are strip-shaped and arranged in parallel wherein: the photosensitive detection electrodes extend along the first direction, and are arranged in the display device such that they do not overlap with the first electrodes; or the photosensitive detection electrodes extend along the second direction, and are arranged in the display device such that they do not overlap with the second electrodes.
However, Huang discloses, in a similar display device, wherein the plurality of photosensitive detection electrodes are strip-shaped and arranged in parallel wherein: the photosensitive detection electrodes extend along the first direction, and are arranged in the display device such that they do not overlap with the first electrodes; or the photosensitive detection electrodes extend along the second direction, and are arranged in the display device such that they do not overlap with the second electrodes. (Fig. 8: Parallel arrangement of strip-shaped photodetectors along first and second directions. There is no overlap of the electrodes in either direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 to further include wherein the plurality of photosensitive detection electrodes are strip-shaped and arranged in parallel wherein: the photosensitive detection electrodes extend along the first direction, and are arranged in the display device such that they do not overlap with the first electrodes; or the photosensitive detection electrodes extend along the second direction, and are arranged in the display device such that they do not overlap with the second electrodes as disclosed by Huang as a way to neatly organize the display device in a pixelated array that ensures that there is no interference between the photosensitive detection electrodes.
Regarding claim 8, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 disclose the display device of claim 1, but do not explicitly disclose wherein the photosensitive layer comprises a photosensitive detection electrode arranged as an integral plane, wherein: the photosensitive detection electrode is provided with hollow areas at its portions overlapping with the light-emitting elements.
However, Huang discloses, in a similar display device, wherein the photosensitive layer comprises a photosensitive detection electrode arranged as an integral plane, wherein: the photosensitive detection electrode is provided with hollow areas at its portions overlapping with the light-emitting elements (Fig. 8 and Para [0055] “Each photodetector overlaps a corresponding photoemitter of the same pixel and occupies a different layer of the display. In the illustrated implementation, the photodetector 818 occupies a layer positioned below the photoemitter 816”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention further modify the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, Kim_268 to include wherein the photosensitive layer comprises a photosensitive detection electrode arranged as an integral plane, wherein: the photosensitive detection electrode is provided with hollow areas at its portions overlapping with the light-emitting element so the photodetector and photoemitting element can work in tandem to produce the display.
Regarding claim 11, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 discloses the display device of claim 1, wherein Kim_031 further teaches to drive the photosensitive detection electrodes to generate the photocurrent signal and transmit the photocurrent signal to the photosensitive detection circuit in a heart rate detection period (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on”), but the combination does not explicitly teach/disclose wherein the at least one driver signal line is further connected with the organic light-emitting display element to drive the organic light-emitting display element to display the image in a display period.
However, Huang discloses in a similar display device, wherein the at least one driver signal line is further connected with the organic light-emitting display element to drive the organic light-emitting display element to display the image in a display period (Para [0004] “Image processing circuitry is electrically coupled to the pixelated photoemitting element array and the pixelated photoemitting element array and is configured to stitch the reflected light signal received by each photodetecting element of the pixelated photodetecting element array into a composite image of an object in contact with the display surface of the display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 to further include wherein the at least one driver signal line is further connected with the organic light-emitting display element to drive the organic light-emitting display element to display the image in a display period a disclosed by Huang as a way for the device to actually be able to display the information gathered from the photodetection circuit. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, Kim_268 as applied to claim 1 above, and further in view of Arias et al. (US 2017/0156651 A1) herein after Arias.
Regarding claim 10, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 disclose the display device of claim 1, but the combination does not explicitly disclose wherein the photosensitive detection circuit further comprises: a current-voltage conversion circuit a filter circuit connected with the current-voltage conversion circuit , an amplifying circuit connected with the filter circuit, a counter connected with the amplifying circuit, and a timer connected with the counter, wherein: the current-voltage conversion circuit is connected with the at least one detection signal line, and configured to convert the photocurrent signal on the at least one detection signal line into a voltage signal; the filter circuit is configured to filter the voltage signal; the amplification circuit is configured to amplify the filtered voltage signal; and the counter is configured to count under the control of the timer to obtain a value of a heart rate.
However, Arias discloses, in a similar application, wherein the photosensitive detection circuit further comprises: a current-voltage conversion circuit a filter circuit connected with the current-voltage conversion circuit , an amplifying circuit connected with the filter circuit (Para [0007] “photodetector comprises and organic photodiode”: photodiodes inherently have current-voltage conversion circuitry and Para [0081] “Raw signal from the photodetector is filtered and amplified to ensure signal integrity. Filters and amplifiers are part of the main circuit block”), a counter connected with the amplifying circuit, and a timer connected with the counter (Para [0097] “capable of measuring heart rate”: a component capable of measuring a heart rate would have to have a counter and a timer as heart rate is measured by a count of heart beats over a given amount of time), wherein: the current-voltage conversion circuit is connected with the at least one detection signal line (an inherent feature of Arias as the photodiode would have to be connected to a signal detection line in the given embodiment), and configured to convert the photocurrent signal on the at least one detection signal line into a voltage signal (an inherent capability of a photodiode);  the filter circuit is configured to filter the voltage signal (a filter circuit inherently has this capability); the amplification circuit is configured to amplify the filtered voltage signal (an amplification circuit inherently has this capability); and the counter is configured to count under the control of the timer to obtain a value of a heart rate (Para [0097] “capable of measuring heart rate”: a measured heart rate would inherently use the counter under the control of a timer to calculate a value of heart rate).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 to further include the current voltage conversion circuit, a filter connected with the current voltage conversion circuit, an amplifying circuit connected with the filter circuit, a counter with the amplifying circuit, and a timer connected with the counter  wherein: the current-voltage conversion circuit is connected with the at least one detection signal line, and configured to convert the photocurrent signal on the at least one detection signal line into a voltage signal (inherent);  the filter circuit is configured to filter the voltage signal; the amplification circuit is configured to amplify the filtered voltage signal; and the counter is configured to count under the control of the timer to obtain a value of a heart rate as disclosed by Arias as a way to provide the display device with the circuitry necessary to perform the heart rate calculations in connection with the display elements so that a user can ultimately see their heart rate information. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 and further in view of Wu (US Publication 2017/0178556 A1).
Regarding claim 13, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 further disclose the display device of claim 1, but the combination does not explicitly disclose wherein the active light mode is a period when the organic light-emitting display element is displaying an image or sleeping and the ambient light mode is a period when the organic light-emitting display element is disabled.
However, in a similar display device, Wu discloses wherein the active light mode is a period when the organic light-emitting display element is displaying an image or sleeping (Para [0028] “In general, in the display period of one frame, the gate scanning circuits 121 sequentially control the on-state and off-state of the thin film transistors (TFTs) in the rows of pixel units (namely progressive scanning), and the data drive circuits 122 control the input of data voltages of the columns of pixel units during the scanning of each row”) and the ambient light mode is a period when the organic light-emitting display element is disabled (Para [0019] “when the circuit units 120 control the switching element 112 to switch off, the photodetection unit 110 does not output the light detection signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim_031 in view of Lamansky, Rothkopf, Chang, Ahmed, and Kim_268 to further include wherein the active light mode is a period when the organic light-emitting display element is displaying an image or sleeping and the ambient light mode is a period when the organic light-emitting display element is disabled as a way to allow the display device to have an on and of mode so that light is not emitted at all times, thus saving energy. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim_031_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, Kim_268 and further in view of Heanue et al. (US 2012/0130257 A1) herein after Heanue.
Regarding Claim 18, the combination of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 disclose the display device according to claim 1, but do not explicitly teach that the photosensitive detection electrodes are made of a PIN-type semiconductor material or a PN-type semiconductor material.
However, Heanue discloses, in a similar display device, the photosensitive detection electrodes are made of a PIN-type semiconductor material or a PN-type semiconductor material (Para [0036] “In other embodiments, the optical detector 7 may be a PIN photodiode”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim_031 in view of Lamansky, Rothkopf, Lim, Chang, Ahmed, and Kim_268 to specifically include a PIN-type semiconductor material for the photosensitive detection electrodes as disclosed by Heanue as a known feature in the art that detects and electrically reacts to incident light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792